Citation Nr: 1224596	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  05-25 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 29, 1974 to September 19, 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from February and March 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


FINDING OF FACT

The evidence of record shows that the Veteran's current psychiatric disorder is related to his active military service.


CONCLUSION OF LAW

A psychiatric disorder was incurred in active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including psychosis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Records from the D. Human Development Center reflect that when the Veteran was 17 and still in high school, he was seen in February 1972 on referral from a counselor and a psychologist at his high school with a presenting problem of emotional volatility.  He had been expelled from school, and at the intake interview, the Veteran reported that his problem primarily was related to his father who was "trying to boost him out of the home."  The social worker concluded that the Veteran's problem was reactive to his home life.

The Veteran served in the U.S. Marine Corps from July 29, 1974 to September 19, 1974.  On his January 1974 service enlistment examination and medical history, no psychiatric abnormality was noted.  The Veteran's basic training records show that he was sent for remedial training after being found to be very undisciplined.  He failed this, and then he was sent to motivational training.  As of early September 1974, he was still unsatisfactory for recruit training.  He was referred for a psychiatric consultation which was performed in late August 1974, at which time it was opined that he had no serious psychiatric illness.  He had reported that he had a "bad back," "home problems," and "no guts."  The psychiatrist concluded that the Veteran wanted to be discharged and probably would not expend effort constructively.  In September 1974, it was recommended that the Veteran be given a general discharge and not be considered for future service in the Armed Forces.  It was reported that he had gained no self-discipline during his training, and that his score of zero in the Phase I Practical Exam was indicative of the amount of effort he had put forth.

After service discharge, medical records dated in October and November 1974 reflect that the Veteran was hospitalized at St. Mary's Hospital after he had made a suicide gesture.  It was reported that the Veteran had been admitted through the emergency room after cutting his wrists.  He had been very upset, saw no point in living, and reported that he wanted to die.  He stated that he had previously gestured suicide in the past and tried to choke himself.  The report stated that he was upset about being discharged from military service after a brief period of time there and being unable to find a job at home.  The Veteran gave a history of a very chaotic family which was quite significant and contributory.  Depressive reaction and an underlying passive aggressive personality disorder were diagnosed.

Additional evidence includes a November 1974 intake record from a regional Human Development Center, which reflects that the Veteran had a history of emotional instability.  Thereafter, a June 1983 private hospital discharge summary reported diagnoses of acute and chronic alcoholism and associated depression with a suicide gesture.  September 1983 medical records from the regional Human Development Center indicate that the Veteran reported having recurrent depression since 1977.  The diagnoses were alcoholism and bipolar disorder.

A February 1987 regional Human Development Center psychiatric report indicates a diagnosis of probable bipolar disorder, depressed phase.  A March 1987 private hospital discharge summary show that the Veteran was admitted with a diagnosis of paranoid schizophrenia and complained of night hallucinations.  A March 1987 letter from a private psychiatrist stated that the Veteran carried a diagnosis of manic depressive illness, depressed phase, and that he had a hospitalization with suicidal ideation.

March to April 1988 M. regional treatment center records indicate diagnoses of multi-drug dependency syndrome and a psychosis, most likely due to previous amphetamine use.

A September 1988 private medical report noted an assessment of manic depressive disorder with previous suicide attempts.

In May 1989, a psychiatric evaluation was conducted in conjunction with the Veteran's Social Security Administration disability claim.  The Veteran reported abusive childhood and history of learning disability which resulted in him dropping out of high school.  It was noted that his manic depression disorder developed at ages 18 through 20 concurrently with substance abuse.  The Veteran reported having severe depressions and several attempted suicides as well as manic episodes.  The diagnoses were bipolar disorder and schizoid personality disorder.

An August 1989 private hospital summary indicated that after hospitalization that month, the diagnoses were chronic paranoid schizophrenia, a history of substance and alcohol abuse, rule out personality disorder with dependent features, and rule out factitious symptomatology.

Medical records from the M. regional treatment center from February to April 1990 reflect that after psychological testing, the diagnostic impressions were alcohol dependence and polysubstance dependence.  Other records from this facility dated during that period of treatment indicate that the Veteran reported beginning to experience adjustment problems during his adolescence.
 
The Veteran was hospitalized at a VA hospital from January to February 1991.  He had been transferred from the St. Luke's Hospital, where he had checked himself in for detoxification after he cut himself on the chest.  The transfer diagnosis was bipolar disorder.  The VA hospital discharge diagnoses were alcohol and mixed substance dependence as well as a psychotic disorder and borderline personality disorder.  VA hospitalization from September to October 1991 resulted in very similar diagnoses.

A June to July 1992 VA hospital discharge summary reports diagnoses of chronic paranoid schizophrenia, alcohol abuse, and a mixed personality disorder.  VA treatment reports dated from 1992 to 1995 show treatment for alcohol abuse and reflect evidence of a psychosis.  A December 1995 Human Development Center psychiatric report contains diagnoses of bipolar disorder, substance abuse, and possible psychotic disorder.

In November 1996, the Board requested and obtained an expert medical opinion from a VA Veterans Health Administration psychiatrist who is also a clinical professor of psychiatry at Boston University School of Medicine.  In a reply dated in November 1996, the physician responded that he had reviewed the medical records contained in the Veteran's claims folder, and that in his opinion, the first evidence of psychiatric disability appeared during the October 1974 hospitalization, and that in current diagnostic terms, that psychiatric disability would be called an adjustment disorder with depressed mood.  He stated that it was perhaps precipitated by the Veteran's service discharge, as the Veteran had claimed.  However, the physician further reported that the Veteran's currently diagnosed psychiatric disability, a complex combination of mood and thought disturbance complicated by substance abuse, was first manifested after service and in his opinion in no way related to service.  He stated that some confusion may have been created by the prior use of the term passive aggressive.  He stated that this name previously had been used by physicians to categorize individuals with a variety of problems in dealing with authority, and that it did not meet the current criteria for a personality disorder.
      
A private psychologist, in an October 2005 opinion, referenced the fact that within months of service separation the Veteran presented to the hospital with suicidal gestures and the "onset of psychosis" and that thereafter, a "pattern continued over the course of many years with symptoms of depression, hallucinations, and chemical dependency."  He noted that the Veteran's experience in the service was highly stressful to him and that significant new symptoms "namely the psychosis" emerged shortly after service and that "[n]o mention is made in the record of any such symptoms prior to entering military service."  He concluded that "[i]t is quite likely that it was the stress of the military experience that ultimately triggered [the Veteran's] decompensation and the onset of his psychosis, thus making the connection to [the Veteran's] military service."

In January 2006, the same psychologist who rendered the above opinion provided a "clarifying" opinion.  The opinion was preceded by a detailed list of the clinical records that the psychologist said he had reviewed, to include the November 1996 VA Veterans Health Administration psychiatrist's opinion.  In describing this history, the psychologist emphasized a November 1974 letter from the Veteran's psychiatrist that the "precipitating event" for the Veteran's suicide attempt was his discharge from the Marines.  He also again noted that the evidence dated prior to service, in particular the reports from the D. Human Development Center, did not indicate significant psychological problems.  Thereafter, he rendered the following statement: 

After discharge for emotional and behavioral difficulties [and] being found unfit for service, [the Veteran] experienced a most significant depressive reaction, subsequently was diagnosed with active psychosis, and has remained chronically disabled with a limited capacity to provide and care for himself without assistance since 1974.  The onset of psychosis and self-harm are most significant in any psychiatric history, and are noted in the record shortly after [the Veteran's] failure to adjust to the military.  The sequence of events in a relatively short time frame suggests the connection between the stress of the military experience for [the Veteran] and the subsequent onset of his psychotic illness.  

In December 2009, the Veteran underwent a private psychological evaluation for possible military-related adjustment difficulties.  The Veteran reported a history of mental health treatment for many years and stated that he carried diagnosis of schizophrenia and depression, for which he was taking medication, primarily since his military service.  In regards to his military history, the Veteran reported that he struggled with the mental and emotional demands of the training and that he began to experience symptoms of depression during this time.  It was noted that the Veteran did not report any particular incidents or events but rather described a general feeling of stress and pressure and poor performance during military training.  He also reported that he began to experience delusions while in service.  The examining psychologist stated that based on a diagnostic interview with the Veteran, a psychological testing, and a review of available records, it was clear that the Veteran experienced significant mental health symptoms of depression, anxiety, and psychosis, as well as related clinically significant impairments in all major areas of functioning.  The psychologist stated

Within two months after his discharge, [the Veteran] was seen at [S.M.] Hospital in [D.] for self harm.  The evidence appears clear that [the Veteran] decompensated rather quickly over the course of this period, and has continued to have significant mental health symptoms, with periods of self harm, since 1974.  In addition, by his report, he was experiencing symptoms of depression, anxiety, and emerging delusions while in the service, which was described as a very stressful environment for him.  Therefore, in relation to the development of his mental health problems, based on the information available, we are of the opinion that [the Veteran]'s psychiatric condition is, as likely as not, linked to his military experiences.  

The diagnoses were schizophrenia-undifferentiated type; cognitive disorder, not otherwise specified; and alcohol dependence, in full remission.

VA treatment reports dated from September 2011 to February 2012 show various psychiatric diagnoses, to include bipolar disorder or mood disorder, not otherwise specified; schizophrenia; psychosis or psychotic disorder, not otherwise specified; alcohol dependence or alcohol withdrawal syndrome; intermittent explosive disorder; and cognitive disorder, not otherwise specified.  In January 2012, the Veteran was presented in mental health by a homeless social worker after exhibiting bizarre behavior, admitting to visual hallucinations, threatening to commit suicide and having a verbal outburst in which the police had to be called in the mental health clinic.

Most recently, the Veteran was afforded a VA examination in October 2011.  The VA examiner noted diagnoses of schizoaffective disorder, alcohol abuse, and a history of polysubstance dependence in sustained full remission on Axis I; and a history of borderline intellectual functioning on Axis II.  The examiner also noted that the Veteran had a history of traumatic brain injury rendering it very difficult, at best, to determine the extent of cognitive difficulty due to the traumatic brain injury.  The VA examiner noted that the Veteran's claims file and all Veteran's VA treatment records were reviewed.  The examiner noted in detail the Veteran's pre-military, military, and post-military mental health history.  Based on the review of the claims file and a clinical examination of the Veteran, the examiner opined that the Veteran's schizoaffective disorder was most likely a subsequent manifestation of the psychiatric condition that was initially diagnosed as "adjustment disorder with depressed mood" after his hospitalization in October 1974.  In support of this opinion, the examiner noted that the Veteran appeared to have experienced an initial depressive episode shortly after his discharge in 1974.  Although the examiner stated that the onset of the Veteran's psychotic symptoms was unclear, it was noted that there was no clear evidence that the Veteran experienced significant psychiatric problems before his military service.  The examiner further noted "[t]he onset of the Veteran's depressive symptoms within a few weeks of [the Veteran's] discharge would argue for his schizoaffective disorder to be related to his military service," and that comorbidity of schizoaffective disorder and substance abuse was common.

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran has a psychiatric disorder, specifically schizoaffective disorder, related to his military service.  There are currently diagnosed psychiatric disorders.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

In this case, the record includes various medical opinions regarding the etiology of the Veteran's psychiatric disorder.  As noted above, the November 1996 VA expert medical opinion stated that the Veteran's currently diagnosed psychiatric disability, a complex combination of mood and thought disturbance complicated by substance abuse, was first manifested after service and was not related to service.  However, this opinion was primarily based upon the evidence then of record and the record now shows that new diagnoses have been made with regard to the Veteran's current psychiatric disorder.

In contrast, a private psychologist, in October 2005 and January 2006, concluded that "[i]t is quite likely that it was the stress of the military experience that ultimately triggered [the Veteran's] decompensation and the onset of his psychosis, thus making the connection to [the Veteran's] military service."  The opinion referenced the fact that within months of service separation the Veteran presented to the hospital with suicidal gestures and the "onset of psychosis" and that thereafter, a "pattern continued over the course of many years with symptoms of depression, hallucinations, and chemical dependency."  However, this private psychologist's 2005 and 2006 opinions are found to have limited probative value as they are based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Although the psychologist stated that he reviewed the Veteran's previous medical records, the facts upon which these opinions are based are not shown by the previous medical records.  The psychologist states that within months after service discharge there was an onset of psychosis.  Although the Veteran did receive treatment for a suicide gesture soon after service discharge, the diagnoses were depressive reaction and personality disorder, neither of which are a psychosis.  Moreover, although it was reported that the Veteran was upset about being discharged from service, the evidence also shows that he was also upset about not being able to find a job, and at that time the Veteran had a chaotic family history which was significant and contributory to the suicidal gesture.  The evidence of record does not show a diagnosis of a psychosis until 1983, approximately nine years after service discharge.

Further, the December 2009 private psychologist opined that ". . . [i]n relation to the development of [the Veteran's] mental health problems, based on the information available, we are of the opinion that [the Veteran]'s psychiatric condition is, as likely as not, linked to his military experiences."  This opinion was based on the Veteran's reports that he struggled with the mental and emotional demands of military training and that he began to experience symptoms of depression, as well as delusions, while in service.  The Board finds that this medical opinion is also of limited probative value because the December 2009 psychologist primarily relied on a review of the records provided by the Veteran's representative and the history reported by the Veteran.  The psychologist's opinion was preceded by a detailed list of records available to him for review and it only included VA rating decisions, an October 2005 private psychiatric evaluation report, October 2005 and January 2006 private psychologist's note and letter, a May 2006 statement from the Veteran's representative, and a March 2005 statement submitted by the Veteran.

However, the October 2011 VA examiner has linked the Veteran's current psychiatric disorder to his military service.  Specifically, the examiner opined that the Veteran's schizoaffective disorder was most likely a subsequent manifestation of the psychiatric condition that was initially diagnosed as "adjustment disorder with depressed mood" after his hospitalization in October 1974 and that "[t]he onset of the Veteran's depressive symptoms within a few weeks of [the Veteran's] discharge would argue for his schizoaffective disorder to be related to his military service."  The Board attaches significant probative value to this opinion as it is supported by a rationale consistent with other evidence of record and based on a thorough review of the Veteran's past and present medical records.

Accordingly, the Board finds that the medical opinions of record are at least in equipoise.  The evidence in this case is evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Therefore, entitlement to service connection for a psychiatric disorder is warranted.


ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


